Citation Nr: 1722731	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-14 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for uterine cancer.

2.  Entitlement to service connection for a bilateral eye disability.

3.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Natasha Ravisetti, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to May 1983. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for PTSD, a nerve condition, a bilateral eye disability and cancer of the uterus.  

Jurisdiction is currently with the Providence, Rhode Island RO.

Service connection for PTSD was granted by way of a January 2017 rating decision.  This action constitutes a full award of the benefit sought.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  As the Veteran did not initiate an appeal with the initial rating or effective date, this matter is no longer in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional development is needed.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

Regarding the claim for uterine cancer, the Board notes that there are outstanding records relevant to the appeal.  The June 2010 VA examination report reflects that the Veteran is receiving disability income from the Social Security Administration (SSA) related to her uterine cancer.  VA is obliged to attempt to obtain and consider those records.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  Also, the claims file does not appear to contain all of the private medical records surrounding the Veteran's 2010 surgeries related to her uterine cancer.  The June 2010 VA examination report indicates that the Veteran underwent surgery in February 2010 at the University Hospital in Newark, New Jersey; and received treatment at the Duke University Hospital in 2010.  VA is obliged to attempt to obtain and consider these records.  38 C.F.R. § 3.159.  Finally, these records were not available for review and consideration by the examiner who provided the negative nexus opinion in June 2010.  Thus, on remand, an addendum opinion should be obtained once the file is updated with any additional, relevant SSA and private medical records.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

The Veteran also seeks service connection for a bilateral eye disability.  She has asserted that this disability is secondary to physical abuse by her husband during service, or in the alternative, it is caused or aggravated by her sarcoidosis.  An appeal for entitlement to service connection for a respiratory disability, to include sarcoidosis is pending, but not before the Board at this time.

The Veteran was afforded a VA examination for her claimed eye disability in April 2012.  In the examination report, the VA examiner stated that there is no evidence of optic neuritis or optic neuropathy and as a result did not provide a nexus opinion.  

Upon review of the file, the Board notes a diagnosis of sarcoidosis/optic neuritis in a January 2011 pulmonary note.  It appears that the April 2010 examiner did not consider this recent diagnosis.  The Board also notes additional findings of ocular sarcoid and 'history of neurosarcoid with h/o optic neuritis OD' in a more recent, June 2017 VA treatment note.  Moreover, VA treatment notes reflect that the Veteran's eye disability may be related to her claimed sarcoidosis disability, which is also on appeal.  Of note is January 2011 VA medical record indicates sarcoidosis with ocular, neuro, and pulmonary involvement.  VA pulmonary notes reflect findings of sarcoidosis/optic neuritis, and other records dated in June 2016 show findings of neurosarcoid without optic neuritis.  

Based on the evidence and the Veteran's contentions, the claim of service connection for a bilateral eye condition is inextricably intertwined with the pending claim of service connection for a respiratory disability, to include sarcoidosis.  That is, the pending claim for service connection for sarcoidosis may have an impact on the Veteran's bilateral eye condition claim.  Therefore, a decision by the Board on the Veteran's claim for the bilateral eye condition would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).  As noted, the Veteran has perfected an appeal in her claim of entitlement to service connection for a respiratory disability, to include sarcoidosis; and has requested a Board hearing in that matter.  The issue of entitlement to service connection for the bilateral eye condition is therefore deferred pending resolution of the appeal for service connection for a respiratory disability, to include sarcoidosis.

Finally, with regard to the claim for a psychiatric disorder, other than PTSD, this issue is also being remanded in light of the additional development ordered herein.  It is unclear whether the Veteran receives SSA disability benefits for her gynecological issues alone, or whether these records may be potentially relevant to the claimed psychiatric disorder.  Therefore, the SSA records are potentially relevant to both claims.  Also, the Veteran will now have another opportunity to identify any private health providers who have treated her for a psychiatric disorder, other than PTSD. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any healthcare providers who have treated her for her uterine cancer and for her claimed psychiatric disorder.  After securing any necessary authorization from the Veteran, all non-duplicative treatment records are to be obtained, to specifically include those regarding her gynecologic surgeries from University Hospital in Newark, New Jersey; and Duke University Hospital.  Also obtain all relevant VA treatment records since June 2017.

If any requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159 (e).

2.  Obtain from the SSA any records pertinent to the Veteran's claim for SSA disability benefits and any medical records concerning that claim.

If the requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159 (e).

3.  After any additional medical records are added to the file, obtain a medical opinion from a clinician with appropriate expertise to determine whether it is at least as likely as not (at least a 50 percent probability or more) the Veteran's uterine cancer had onset in service or, is otherwise related to service; and whether it is at least as likely as not any malignant tumor manifested within a year of service discharge.  A new physical examination need not be performed unless the examiner determines one is necessary.  All indicated studies should be performed, and all findings should be reported in detail.  The claims file must be made available to and reviewed by the examiner.

A fully-articulated medical rationale for all opinions expressed must be set forth in the examination report.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After undertaking any other development deemed warranted, the AOJ should readjudicate the issues on appeal.  The issue of service connection for an eye disability should be readjudicated after resolving the pending service connection claim for a respiratory disability, to include sarcoidosis.  If any of the benefits sought on appeal remain denied, furnish to the Veteran and her representative an appropriate supplemental statement of the case and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

